DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the original application filed on 01/08/2021.

Examiner's Statement of reason for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to A device for full duplex (FD) wireless communications, the device being configured to, in case of a collision between a transmission of the device and a simultaneous transmission of at least one other device: interrupt the transmission, determine a negotiation signal, determine at least one available resource to occupy with the negotiation signal during a negotiation period, transmit the negotiation signal on the at least one available resource and simultaneously receive another negotiation signal on another resource from the at least one other device during the negotiation period, and decide, based on all negotiation signals, which comprises the negation signal and the another negotiation signal, whether to retransmit the interrupted transmission after the negotiation period.
The closest prior art, as previously recited, Choi et al. (US 10,334,614 B1), Yeh et al. (US 2008/0144493 A1), are also generally directed to various aspects of preventing collision in a communication network. However, none of Choi, Yeh teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 15 and 17.  For example, none of the cited prior art teaches or suggest the steps of , transmit the negotiation signal on the at least one available resource and simultaneously receive another negotiation signal on another resource from the at least one other device during the negotiation period, and decide, based on all negotiation signals, which comprises the negation signal and the another negotiation signal, whether to retransmit the interrupted transmission after the negotiation period.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478